Title: From Benjamin Franklin to Jan Ingenhousz, 30 September 1773
From: Franklin, Benjamin
To: Ingenhousz, Jan


My dear Friend,
London, Sept. 30. 1773
I rejoic’d as much as any Friend could do, at the News we receiv’d here from time to time of your Successes in your Profession, and of the safe Recovery of your illustrious Patients of that most amiable Family: But it griev’d us all at the same time to hear that you did not yourself enjoy Health in that Country. Surely their known Goodness will graciously give you Leave of Absence, if you have but the Courage to request it, and permit you to come and reside in England, which always agreed well with your Constitution. All your Friends here will be made happy by such an Event.
I had purposed to return to America this last Summer, but some Events in our Colony Affairs, induc’d me to stay here another Winter. Sometime in May or June next I believe I shall leave England. May I hope first to see you here once more?

I shall be glad to see the Work of Abbé Fontana on that Disease of Wheat. As yet I have not heard that it is come to England.
Sir W. Hamilton writes from Naples, that after many Experiments, he has not been able to perceive any certain Signs of Electricity in the Torpedo. It is perhaps best that there should be two Opinions on this Subject: for that may occasion a more thorough Examination of it, and finally make us better acquainted with it.
It is not difficult to construct a Needle so as to keep pointing to the Meridian of any one Place, whatever may be the Variation in that Place. But to point always to the Meridian wherever the Needle may be remov’d, is I apprehend not possible.
Mr. Nairne, has, as you have heard, finished a very fine Electric Machine. I have seen Sparks from the Prime Conductor 13 Inches in length. He has added a large Battery, and produces a Discharge from it sufficiently strong to blast growing Vegetables, as Lightning is suppos’d to do. From a greater Force used, perhaps some more Discoveries may be made. I am much pleas’d with the Account you give me of your new Machine of white Velvet rubbed upon Hareskin.
Last Year the Board of Ordnance apply’d to the Royal Society here for their Opinion of the Propriety of erecting Conductors to secure the Powder Magazines at Purfleet. The Society appointed a Committee to view the Magazines and report their Advice. The Members appointed were Messrs. Cavendish, Watson, Delavall, Robertson, Wilson and myself. We accordingly after viewing them drew up a Report, recommending Conductors to each, elevated 10 feet above the Roof, and pointed at the Ends. M. Delavall did not attend, but all the rest agreed in the Report, only M. Wilson objected to pointing the Rods, asserting that blunt Ends or Knobs would be better. The Work however was finished according to our Direction. He was displeas’d that his Opinion was not followed, and has written a Pamphlet against Points. I have not answered it, being averse to Dispute. But in a new Translation and Edition of my Book printed lately at Paris, 2 Vols. 4to., you will see some new Experiments of mine, with the Reasonings upon them, which satisfy’d the Committee. They are not yet printed in English, but will in a new Edition now printing at Oxford; and perhaps they will be in the next Transactions.
It has been a Fashion to decry Hawkesworth’s Book: but it does not deserve the Treatment it has met with. It acquaints us with new[?] People having new Customs; and teaches us a good deal of new Knowledge.
Capt. Phips is returned, not having been able to approach the Pole nearer than 81 Degrees, the Ice preventing.
M. Fremont, an ingenious young Italian who was lately here, gave me a little Spy Glass of his Making upon Pere Boschovich’s Principles, the Ocular Lens being a composition of different Glasses instead of the Objective. It is indeed a very good one.
Sir John Pringle is return’d from Scotland, better in Health than heretofore. He always speaks of you with Respect and Affection: as does Dr. Huck and all that knew you. I am ever, with the sincerest Esteem, Dear Sir, Your faithful and most obedient Servant
B F
Dr IngenhauszWrote at W.W. for next week
